UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-1175



WILLIAM KIGGUNDU,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-893-088)


Submitted:   April 12, 2004                  Decided:   June 1, 2004


Before WIDENER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald L. Schlemmer, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carl H. McIntyre, Jr., Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William    Kiggundu,     a    native       and   citizen       of   Uganda,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,        without       opinion,      the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            On appeal, Kiggundu first claims that the immigration

judge improperly discounted documentary evidence in denying his

application for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented     was   so    compelling        that     no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                             We have

reviewed the evidence of record and conclude that Kiggundu fails to

show that the evidence compels a contrary result.                    Accordingly, we

cannot grant the relief that he seeks.

            Kiggundu also claims that the Board violated his due

process rights in affirming the decision of the immigration judge

without    opinion,    after    review     by    a     single    Board     member,   in

accordance with the procedure set out in 8 C.F.R. § 1003.1(e)(4)

(2003).    We have reviewed his challenges to the Board’s use of this

streamlined      procedure     and   find       them    to      be   without     merit.

Kiggundu’s argument is squarely foreclosed by our recent decision




                                     - 2 -
in Blanco de Belbruno v. Ashcroft, __ F.3d __, 2004 WL 603501 (4th

Cir. Mar. 29, 2004).

          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                     - 3 -